Title: To Thomas Jefferson from Jeremiah Greenleaf, 17 May 1822
From: Greenleaf, Jeremiah
To: Jefferson, Thomas


Sir,

Philadelphia May 17 1822
I have done myself the honour to transmit you a copy of the 3rd. Edition of “Grammar Simplified,” which I beg you will have the goodness to accept and give a cursory perusal.This work  claims the merit of being more simple, and of  being calculated to impart a knowledge of Grammar with more facility, and in a much shorter time, than any other system extant—and should you think it redeems the pledge, given in the title, a few lines, expressive of your opinion, would be most gratefully received.Accept, Sir, my assurance of high consideration and respect,J. Greenleaf.Quondam Lieut. in the U.S. Army.P.S. You will probably recollect, that in 1819, I presented you a copy of the first Edition of “Grammar Simplified,” and that you excused yourself from examining it, on account of the “torpor of age and the drudgery of handwriting”—but I have lately been reading the Scriptures, from which I learn, that a certain woman was heard, on account of her much importunity. Perhaps I may be heard on the same account.J. G.